NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1826-18

388 ROUTE 22 READINGTON
REALTY HOLDINGS, LLC,

          Plaintiff-Appellant,

v.

TOWNSHIP OF READINGTON,
TOWNSHIP COMMITTEE OF
THE TOWNSHIP OF
READINGTON, SEWER
ADVISORY COMMITTEE OF
THE TOWNSHIP OF
READINGTON, BELLEMEAD
DEVELOPMENT
CORPORATION and
MERCK SHARP & DOHME
CORP.,

          Defendants-Respondents,

and

READINGTON COMMONS, LLC,
C. DEL VECCHIO, S. CARBONE,
A. CARBONE, ROLF ACKERMAN,
RAMYZ TADROS, SHADIA
SAMAAN, VALLEY NATIONAL
BANK, RYLAND DEVELOPERS,
LLC, LOT 3 DEVELOPMENT, LLC,
WHITEHOUSE ATHLETIC
ASSOCIATION, WLADYSLAW
ZACIOS, JOANN ZACIOS,
BETTY ANN COEBLER,
CODDINGTON HOMES, CO.,
INC., FALLONE PROPERTIES,
LLC, TOM JR. PROPERTY, INC.,
URB-FI DEVELOPMENT CORP.,
FALLONE AT SPRING MEADOW,
LLC, COUNTRY CLASSICS LEGACY
READINGTON, WPS REALTY,
LLC, WINFIELD MANAGEMENT,
NATIONAL REALTY AND
DEVELOPMENT CORP.,
SOMERVILLE ASSOCIATES, and
READINGTON HOLDINGS, L.P.,

     Defendants.
______________________________

         Argued January 4, 2021 – Decided February 8, 2022

         Before Judges Currier, Gooden Brown and DeAlmeida.

         On appeal from the Superior Court of New Jersey, Law
         Division, Hunterdon County, Docket No. L-0751-10.

         Lawrence S. Berger argued the cause for appellant
         (Berger & Bornstein, LLC, attorneys; Lawrence S.
         Berger, on the briefs).

         Richard P. Cushing argued the cause for respondents
         Township of Readington, Township Committee of the
         Township of Readington and Sewer Advisory
         Committee of the Township of Readington (Gebhardt
         & Kiefer, PC, attorneys; Richard P. Cushing and Kelly
         A. Lichtenstein, on the brief).

                                                                 A-1826-18
                                  2
            Glenn S. Pantel argued the cause for respondent
            Bellemead Development Corporation (Faegre Drinker
            Biddle & Reath LLP, attorneys; Glenn S. Pantel and
            Karen A. Denys, on the brief).

            Christopher John Stracco argued the cause for
            respondent Unicom Science and Technology Park Inc.
            (Day Pitney LLP, attorneys; Christopher John Stracco
            and Jennifer Gorga Capone, on the brief).

            Robert F. Renaud argued the cause for amici curiae
            New Jersey League of Municipalities and New Jersey
            Institute of Local Government Attorneys (Renaud
            DeAppolonio LLC, attorneys; Robert F. Renaud, on the
            brief).

      The opinion of the court was delivered by

DeALMEIDA, J.A.D.

      Plaintiff 388 Route 22 Readington Realty Holdings, LLC appeals from the

August 24, 2018 order of the Law Division vacating on reconsideration a

February 2, 2017 order that granted summary judgment to plaintiff on its claims

under the New Jersey Civil Rights Act (NJCRA), N.J.S.A. 10:6-1 to -2, arising

from the denial by defendant Township of Readington (Township) of plaintiff's

request for sewer capacity to develop its property. The August 24, 2018 order

also granted summary judgment to the Township and the two municipal entities

through which it acted, defendant Township Committee of the Township of

Readington (Township Committee) and defendant Sewer Advisory Committee

                                                                         A-1826-18
                                      3
of the Township of Readington (Sewer Advisory Committee), collectively the

Township Defendants, on plaintiff's NJCRA claims.

      The February 2, 2017 order was based on the trial court's conclusion that

the Township Defendants violated plaintiff's substantive right to develop its

property free from an illegal development moratorium in violation of N.J.S.A.

40:55D-90(b). After granting reconsideration, the trial court abandoned its prior

conclusion and found that N.J.S.A. 40:55D-90(b) does not create a substantive

right for property owners within the meaning of the NJCRA.

      We conclude that the trial court erred in its interpretation of the NJCRA

on reconsideration and hold that N.J.S.A. 40:55D-90(b) creates a substantive

right for property owners to develop their property free from an illegal

development moratorium and that the denial of that right by municipal officials

may form the basis of a claim under the NJCRA.          Because the Township

Defendants concede they are bound by a prior judicial determination that they

maintained an illegal de facto development moratorium, and in light of our

conclusion that plaintiff suffered harm as a result, we reverse the August 24,

2018 order, and reinstate the February 2, 2017 order granting summary judgment

to plaintiff on its NJCRA claims.




                                                                           A-1826-18
                                       4
      Because we reinstate the February 2, 2017 order granting summary

judgment in favor of plaintiff on its NJCRA claims, we reinstate the trial court's

January 12, 2018 order awarding plaintiff interim attorney's fees and costs under

the NJCRA.      The trial court entered a February 2, 2018 order directing

immediate payment of those attorney's fees and costs to plaintiff . Plaintiff

appealed both the trial court's March 19, 2018 order staying the February 2, 2018

order and its October 1, 2018 order denying reconsideration of the March 19,

2018 stay. We vacate the March 19, 2018 order and the October 1, 2018 order

effective the latter of thirty days from the date of this opinion or resolution by

the Supreme Court of any petition for certification filed in this matter.

      Plaintiff also appeals from two February 2, 2017 orders of the trial court

granting summary judgment to defendants Merck Sharpe & Dohme Corporation

(Merck)1 and Bellemead Development Corporation (Bellemead) on all claims

asserted against them, as well as the trial court's November 16, 2018 order

denying plaintiff's motion for attorney's fees and costs it alleges it incurred as a

result of the Township Defendants' unreasonable delay in moving for



1
   In 2018, Merck (improperly pled as Merck & Co. Inc.) sold its property to
Unicom Science and Technology Park, Inc. (Unicom). Merck assigned all of its
rights, title, and interest in this appeal, as well as its unused sewer capacity, to
Unicom. We refer to Merck in this opinion to avoid confusion.
                                                                              A-1826-18
                                         5
reconsideration of the February 2, 2017 order concerning plaintiff's NJCRA

claims. We affirm those three orders.

      Finally, we vacate the trial court's November 16, 2018 final order, which

provides that all of plaintiff's claims have been finally disposed. As a result of

our conclusions with respect to the other orders on appeal, plaintiff's claims

under the NJCRA remain partially unresolved. We remand this matter to the

Law Division for further proceedings, including a determination of the damages

and further attorney's fees and costs to which plaintiff is entitled on its NJCRA

claims against the Township Defendants.

                                        I.

      The material facts are not in dispute. In the late 1980s, the Readington-

Lebanon Sewerage Authority (Sewerage Authority) expanded its plant capacity

to allow for the treatment of an additional 320,000 gallons per day (gpd) of the

Township's wastewater. The Township financed the expansion by offering

landowners the option to purchase portions of the expanded sewer capacity for

future development of their property.

      In response to the offering, Merck, Bellemead, Ryland Developers, LLC

(Ryland), and other defendants purchased future sewer capacity for the intended

development of property they owned in the Township. Landowners purchasing


                                                                            A-1826-18
                                        6
sewer capacity entered into a sewer expansion agreement with the Township that

provided as follows:

            Should [the property owner] not begin construction on
            the aforementioned properties within two (2) years of
            the date of this agreement, then the Township shall have
            the option to terminate this agreement and all capacity
            assigned herein under shall be returned to the Township
            for reallocation at the discretion of the Township.

      This provision of the sewer expansion agreement is consistent with an

ordinance adopted by the Township to establish a methodology for allocating

and recapturing sewer capacity. The ordinance provides in relevant part:

            B.      Allocations for sewer capacity from Readington's
            allotted portion of sewer capacity shall be made by the
            . . . Township Committee upon written agreement to be
            entered into with the applicant, after the allocation
            request has been reviewed and a favorable
            recommendation has been made by the . . . Sewer
            Advisory Committee.

            C.    In the case of those development projects which
            have not received an approval by the appropriate
            township board having jurisdiction at the time a request
            for gallonage is made, allocation agreements shall
            provide that if the applicant does not make formal
            application to the appropriate township board within
            two years of approval of the allocation, then the
            Township Committee may, in its discretion, terminate
            the agreement. If within two years after preliminary
            approval, construction has not commenced, the
            Township Committee may, at its discretion, terminate
            the agreement. The agreement may be extended upon


                                                                           A-1826-18
                                       7
            application to the Township if there is a showing of
            good cause, at the option of the Township Committee.

                  ....

            E.    Allocation of sewer capacity may not be
            transferred from the owner without prior approval of
            the . . . Township Committee, upon review and
            recommendation of the . . . Sewer Advisory Committee.

            [Readington Twp. Code, § 187-26 (B), (C), (E).]

The ordinance also provides that any capacity not allocated through a sewer

expansion agreement shall be allocated "[f]irst to those projects which will

enable the Township to meet its future Mount Laurel affordable housing

obligations[,]" and "[s]econdly, to remedy those properties within the sewer

service area which constitute an 'emergency' due to failing septic systems." Id.

at § 187-26 (A)(1)(a)-(b). The ordinance also permits the Township to reserve

sewer capacity needed to meet Department of Environmental Protection reserve

requirements. Id. at § 187-26 (A)(2). "[A]ll other requests for properties located

within the sewer service area" are to be allocated sewer capacity "in the order

received." Id. at § 187-26(A)(1)(c).

      In December 2007, plaintiff purchased property in the Township. The

property, which has a septic tank with a capacity of 2,000 gpd of wastewater, is




                                                                            A-1826-18
                                        8
in the Sewerage Authority service area. The prior owner of the property did not

invest in future sewer capacity when the Township expanded the treatment plant.

      Plaintiff planned to develop the property with a restaurant and other

businesses permitted by the zoning ordinance. The proposed project required

wastewater capacity beyond that which can be handled by the existing septic

system.

      In March 2010, plaintiff applied to the Township Committee and the

Sewerage Authority to connect its property to the sewer system and to be

allocated 10,000 gpd of sewer capacity. As of that time, Merck held 146,900

gpd of unused sewer capacity it purchased to construct an approved, multi-phase

office and headquarters project of nearly one million square feet, Bellemead

held 66,060 gpd of unused sewer capacity it purchased for an approved multi-

phase office development, and Ryland held 30,125 gpd of unused sewer capacity

it purchased for the intended residential development of its property. Other

defendants held smaller amounts of unused sewer capacity purchased during the

expansion. The total unused sewer capacity held by property owner defendants

constituted one third of the entire capacity assigned to the Township by the

Sewerage Authority.    In addition, the Township held 46,950 gpd of sewer




                                                                         A-1826-18
                                      9
capacity in reserve for emergencies and 24,400 gpd of sewer capacity to meet

its future affordable housing obligations.

      None of the defendants holding unused sewer capacity had commenced

development of their property to an extent requiring the use of all the capacity

they purchased during the expansion.         The Township, however, had not

terminated any of the sewer expansion agreements.2

      In its March 2010 application, plaintiff expressed its belief that the

Township had sufficient unused sewer capacity to accommodate its request and,

alternatively, suggested the Township Committee terminate sewer expansion

agreements and buy back unused capacity from property owners who had not

developed their property within the time permitted by the township ordinance

and the agreements. The Township Committee denied plaintiff's request and

stated that it did "not wish to terminate any of its existing sewer agreements."

      Plaintiff subsequently appeared before the Sewer Advisory Committee,

described the proposed development of its property, requested permission to

connect the property to the sewer system, and requested allocation of 11,260


2
  For example, in 1988, Merck obtained preliminary site plan approvals for the
project to be constructed on its property. The approvals were set to expire in
twenty years. In 2008, the Township granted Merck a ten-year extension of its
preliminary site approvals, and agreed that it would not seek to recapture
Merck's unused sewer capacity until 2018.
                                                                            A-1826-18
                                       10
gpd of sewer capacity. The Sewer Advisory Committee chairman replied that

as "we have told many other people who have come before us," all sewer

capacity was either used or held by property owners and that the Township was

bound by its sewer expansion agreements.           He stated that "although the

ordinance would allow for [it] if someone voluntarily wanted to     . . . give up

their capacity, the policy of this board and the policy of the Township

Committee has been not to take any capacity back." He concluded that "there

isn't a gallon literally that we have to give if we wanted to."

      In September 2010, plaintiff appeared before the Township Committee

requesting allocation of 11,260 gpd of sewer capacity. Although the Township

Committee reiterated that the Township had a policy of not recapturing unused

sewer capacity, during the meeting, the mayor said, "[w]hat I am thinking is why

don't we like cut that off at the pass for the time being, have them explore it

further, and maybe there will be a proposal for a development that the township

would want to see on that site." This comment suggests that unused sewer

capacity was available and the Township Committee was amenable to

recapturing that capacity for a development project more to its liking than the

one proposed by plaintiff.




                                                                          A-1826-18
                                       11
      On or about October 15, 2010, plaintiff received a letter from the

Township Committee stating that there was no unused sewer capacity available

for plaintiff's proposed development. Neither the Sewer Advisory Committee

nor the Township Committee made any inquiry, investigation, or analysis of

whether any of the approximately 300,000 gpd of unused sewer capacity could

be recaptured to satisfy plaintiff's request for 11,260 gpd of capacity.

      On November 17, 2010, plaintiff filed a complaint in lieu of prerogative

writs in the Law Division seeking an order compelling the Township Committee

to recapture 11,260 gpd of unused sewer capacity for allocation to plaintiff.

Plaintiff alleged a number of claims that, in effect, constitute facial and as -

applied challenges to the Township's sewer capacity allocation ordinance, its

policy of not recapturing unused sewer capacity, and its denial of plaintiff's

request for sewer capacity.

      After the parties cross-moved for summary judgment, the trial court

remanded the matter to the Township Committee to "review the reasoning set

forth in its prior rejection" of plaintiff's request for sewer capacity and to

"provide a statement of reasons as a supplement to its decision."

      On remand, after a hearing, the Township Committee again denied

plaintiff's request, listing the reasons for its decision as: (1) the holders of


                                                                           A-1826-18
                                       12
unused sewer capacity objected to the transfer of that unused capacity; (2) all

excess capacity held by the Township was reserved for emergencies and

affordable housing obligations; (3) the ordinance allowed the Township

Committee to extend sewer expansion agreements for "good cause;" (4) several

defendants have development approvals that fall under the protection of the

Permit Extension Act (PEA), N.J.S.A. 40:55D-136.1 to -136.6, constituting

good cause for an extension of their sewer expansion agreements; (5) the

previous owner of plaintiff's property expressed no interest in purchasing sewer

capacity at the time of the expansion; (6) the Township Committee did not

believe it was "in the public interest to force the termination of . . . existing

sewer agreements;" and (7) plaintiff had not determined whether the holder of

any unused capacity had an "interest in voluntarily selling their capacity back to

the Township."

      After the remand, the trial court decided the parties' cross-motions for

summary judgment. The court concluded the ordinance complied on its face

with the holding in First Peoples Bank v. Twp. of Medford, 126 N.J. 413, 420-

21 (1991), that a municipality must have an adequate recapture mechanism such

that it does not delegate the exercise of its land-use authority to private parties

by allowing them to purchase and hoard sewer capacity. The trial court reasoned


                                                                             A-1826-18
                                       13
that the Township's ordinance provided sufficient mechanisms for the Township

Defendants to recapture unused sewer capacity to permit development in the

municipality.

      On the other hand, the trial court held that the Township's application of

the ordinance through a "'flat policy' of refusing to assert its right to recapture

unused capacity . . . functioned as a de facto moratorium on any development

which requires sewerage." The court found that such a moratorium is prohibited

by N.J.S.A. 40:55D-90(b), a provision of the Municipal Land Use Law (MLUL),

N.J.S.A. 40:55D-1 to -163, except in circumstances not germane here. The court

also found the reasons given by the Township Committee for rejecting plaintiff's

application were a "brushoff" of the remand order and held that the Township's

obligation to administer sewer capacity was not dependent on whether a

potential property developer like plaintiff could "beg, borrow or cadge capacity

from others" who hold unused sewer capacity.

      The trial court concluded the Township acted arbitrarily when it denied

plaintiff's request because it did not provide a reasoned explanation, based on a

development-by-development analysis, of why it decided not to exercise its

discretion to recapture unused capacity from property owners subject to sewer

expansion agreements who had not developed their properties. In addition, the


                                                                             A-1826-18
                                       14
trial court determined the Township Committee did not apply the PEA to each

development approval on parcels with unused sewer capacity to determine if an

extension of the time period for use of sewer capacity was warranted. The court

issued a writ of mandamus directing the Township Committee to review unused

sewer capacity and provide a reasoned basis for not recapturing the capacity

needed to develop plaintiff's property.

      We subsequently affirmed the trial court's decision with respect to the

facial validity of the ordinance, but reversed its conclusion with respect to the

Township Committee's application of the ordinance. 388 Route 22 Readington

Realty Holdings, LLC v. Twp. of Readington, No. A-0351-11 (App. Div. Sep.

4, 2013). Having concluded that the Township Committee did not abuse its

discretion when it denied plaintiff's application for sewer capacity, we vacated

the writ and dismissed plaintiff's complaint. Id. slip op. at 13.

      On appeal, the Supreme Court agreed that the Township's ordinance was

facially constitutional. 388 Route 22 Readington Realty Holdings, LLC v. Twp.

of Readington, 221 N.J. 318 (2015). With respect to the Township's application

of the ordinance, however, the Court concluded that "Readington maintains a

blanket policy of not repurchasing unused sewer capacity allocated to

developers." Id. at 344. This policy, the Court held, "rendered the ordinance


                                                                           A-1826-18
                                       15
toothless, and . . . functioned as a de facto moratorium on any development

which requires sewerage." Id. at 346 (internal quotations omitted).

      In addition, the Court concluded the Township Committee's failure to

analyze which developments, if any, fall under the PEA and its failure to give a

reasoned explanation for its denial of plaintiff's request rendered its decision

arbitrary. Id. at 346-47. The Court agreed with the trial court's finding that

when denying plaintiff's application "the Township in its resolution incorporated

by reference, wholesale and uncritically, the arguments of the developer

defendants. That approach suggests that the Township had effectively delegated

its land-use authority to private entities." Id. at 346.

      As a result of these conclusions, the Court affirmed the trial court's grant

of summary judgment to plaintiff with respect to the Township Committee's

arbitrary application of its ordinance.      Id. at 348.   The Court ordered the

Township Committee "within ninety days, to undertake a critical review of the

unused capacity identified by plaintiff and to determine whether any such

capacity can be recaptured . . . to satisfy plaintiff's development needs." Id. at

347. To guide the Township Committee in applying the ordinance, the Court

identified six factors to be considered when determining whether to recapture

unused sewer capacity:


                                                                            A-1826-18
                                        16
            (1) the length of time a landowner has possessed unused
            sewer capacity, (2) the development plans of the
            landowner to tap some or all of the unused capacity and
            the imminence of that happening, (3) the complexity of
            the development project and the importance of the
            project to the community, (4) whether the economy has
            retarded economic development, (5) proposed
            development projects by others that cannot proceed
            because of unavailability of sewer capacity and the
            importance of those projects to the community, and (6)
            any other relevant factors.

            [Id. at 343.]

The Court noted that

            if a property owner, presently holding a substantial
            amount of unused capacity, has moved its business
            operations to another municipality and there is no
            realistic prospect that approvals previously acquired
            will result in a project coming to fruition, that factor
            must be given significant weight in deciding whether to
            recall capacity.

            [Id. at 347.]

      In January 2015, while this matter was pending in the Supreme Court, the

Township Committee allocated 15,000 gpd of unused sewer capacity to

defendants National Realty and Development Corp., Somerville Associates, and

Readington Holdings, L.P. (collectively National Realty) for use at an existing

Walmart shopping center in the Township. Of that amount, 12,000 gpd were

intended to address an alleged potential failure of the septic system at the


                                                                         A-1826-18
                                      17
shopping center and 3,000 gpd were designated for the future expansion of the

Walmart.    The allocation was not predicated on a pending or approved

development application. When making this allocation, the Township gave

itself the right to recapture the capacity transferred to National Realty should

there be a change in the tenant of the shopping center, strongly suggesting that

the existing tenant was favored by the Township Committee. 3

      On remand from the Supreme Court, the trial court ordered the Township

Committee to consider plaintiff's application by undertaking a critical review of

unused sewer capacity in conformity with the factors identified by the Court.

The court ordered the Township to provide a detailed list of all other parties who

applied for sewer capacity prior to plaintiff's application and were denied, given

that they were, under the ordinance, "in line" for sewer capacity when it becomes

available. The court ordered the Township to provide written notice to those

parties of the remand proceedings.

      The Sewer Advisory Committee, after holding public hearings, made

separate recommendations to the Township Committee for each private holder

of unused sewer capacity, suggesting the recapture of approximately 9,000 gpd


3
  As of February 2, 2017, more than two years after the allocation, the Walmart
property had not been connected to the sewer system and the "failing" septic
system remained in use.
                                                                            A-1826-18
                                       18
from property owners who could not use capacity they held for a variety of

reasons, such as the property in question was not in the sewer service area, was

built to capacity, or was associated with a development proposal not permitted

by the zoning ordinance. Those property owners consented to the recapture of

their unused sewer capacity.        The Sewer Advisory Committee did not

recommend the recapture of any capacity from Merck, Bellemead, Ryland, or

National Realty.

      Notably, the recommendations did not include the recapture of capacity

from Merck, even though the Sewer Advisory Committee determined Merck,

which had constructed only a portion of its approved office development project,

had moved its corporate headquarters from the Township to Union County and

had no then-present intention of using the sewer capacity it held for the

undeveloped phases of its project. The Supreme Court had previously held that

such circumstances "must be given significant weight in deciding whether to

recall capacity." 388 Route 22 Readington Realty, 221 N.J. at 347.

      The Readington Township Planner testified that although Merck had

moved its headquarters, maintaining the potential for continuation and

expansion of its existing research and office facilities was critical to protecting

jobs, future employment opportunities, and the Township's tax base. The Sewer


                                                                             A-1826-18
                                       19
Advisory Committee noted that while Merck had abandoned its plans to build

the second phase of its office development, it had executed a contract for the

sale of its property and the purchaser intended to use sewer capacity to create

inclusionary housing on the property, which was not then permitted by the

zoning ordinance, and for which no proposal had been presented to the

municipality.

      After holding public hearings, the Township Committee adopted the

recommendations of the Sewer Advisory Committee and recaptured and offered

for sale to plaintiff 9,236 gpd of sewer capacity, none of which was from Merck,

Bellemead, Ryland, or National Realty. The Township Committee adopted the

Sewer Advisory Committee's rationale regarding Merck and noted that it would

not recapture sewer capacity from Bellemead because plaintiff had "not

provided any information to refute the conclusion that" the development of its

property is not "of greater importance to the community than Bellemead's

approved office development." The Township Committee determined that the

proposed development of plaintiff's property would generate significantly less

local property tax and create fewer jobs than the proposed development of

Bellemead's property. Bellemead, however, had not built the second phase of

its proposed office project "due to [the] complexity of the project and several


                                                                          A-1826-18
                                      20
outside factors beyond its control, including the economy (a severely depressed

market for office space)" and an intervening lawsuit. At the time the Township

Committee made its decision, Bellemead was actively marketing its property

because "trying to build a development to this scale on a speculative basis is not

viable in this economy."

      No property owner that had requested and been denied sewer capacity

prior to plaintiff's application appeared at the public hearings. In addition,

except for plaintiff's development proposal, the Sewer Advisory Committee and

Township Committee did not consider whether there were proposed projects that

could not proceed because of a lack of sewer capacity or the importance of any

such proposed projects to the community.        Plaintiff rejected the Township

Committee's offer to purchase 9,236 gpd of capacity because it was insufficient

for plaintiff's proposed development.

      In October 2014, plaintiff filed an amended complaint, abandoning its

facial challenge to the ordinance and alleging several new claims. Plaintiff

alleged the Township Committee's refusal to recapture sewer capacity from

Merck and Bellemead was arbitrary, capricious, unreasonable and in violation

of the Supreme Court's remand order. In addition, plaintiff alleged that the

Township Committee's allocation of 15,000 gpd to National Realty during the


                                                                            A-1826-18
                                        21
pendency of the Supreme Court appeal was arbitrary, capricious, unreasonable,

and without authority.

      Plaintiff also alleged that the Township Committee's failure to recapture

capacity from Merck and Bellemead and its allocation of capacity to National

Realty violated plaintiff's equal protection, substantive due process, and civil

rights in violation of the United States Constitution, New Jersey Constitution,

42 U.S.C.A. § 1983,4 and the NJCRA, as well as constituted a taking of its

property without just compensation or, alternatively, an inverse condemnation. 5

      Plaintiff requested the court: (1) order the Township Committee to

recapture all of Merck's, Bellemead's, and National Realty's unused sewer

capacities; (2) allocate 11,260 gpd of the recaptured sewer capacity to plaintiff;

and (3) award plaintiff compensatory damages, punitive damages, attorney's

fees, and costs under the NJCRA.

      The parties cross-moved for summary judgment. On February 10, 2016,

the trial court issued an oral opinion denying the motions. The court found that

the Township Committee had not complied with the Supreme Court's directives


4
  The amended complaint alleges violations of 42 U.S.C.A. § 1981, which
concerns racial discrimination. It appears the citation is a typographical error.
5
   Plaintiff alleged many of its claims on behalf of itself and all Township
property owners who had previously requested and were denied sewer capacity.
                                                                            A-1826-18
                                       22
on remand and that its recapture of sewer capacity was insufficient because no

capacity was reclaimed from the largest holders, even though it was unlikely

they would use the capacity they held in the near future. The court also found

that Merck's retention of a "huge" amount of unused sewer capacity, despite its

abandonment of its plans to construct the second phase of its office complex and

its transfer of business operations to Union County, contributed to the

continuation of a de facto moratorium on development in the Township.

      The court also found, however, that plaintiff had not submitted a sufficient

description of its development needs and noted that the "thrust" of the Supreme

Court's decision was that the Township Committee must adequately determine

whether to exercise its discretion to recapture sewer capacity to consider

plaintiff's application, and not necessarily to award any recaptured sewer

capacity to plaintiff.

      In a March 9, 2016 order, the trial court again remanded the matter to the

Township Committee to, among other things, recapture "at least a portion of

unused sewer capacity" from Merck and Ryland within sixty days, to determine

whether to recapture unused capacity from Bellemead, and to justify the grant

of capacity to National Realty. The trial court also appointed a Special Master

to assist the Township Committee with its review of unused sewer capacity.


                                                                            A-1826-18
                                      23
      On May 26, 2016, the Sewer Advisory Committee recommended

recapturing 77,900 gpd of unused sewer capacity from Merck and 18,425 gpd

of unused sewer capacity from Ryland. The Township Committee subsequently

adopted the recommendation and recaptured a total of 96,325 gpd of unused

sewer capacity from Merck and Ryland.

      On October 31, 2016, Bellemead voluntarily tendered 11,260 gpd of its

unused sewer capacity back to the Township, contingent on the court granting

Bellemead's future motions "for final, unappealable summary judgment and

severance" based on its tender of capacity. The Township agreed to reimburse

Bellemead with interest for the capital contribution it previously paid for the

sewer plant expansion that created 11,260 gpd in capacity. 6

      The parties cross-moved for summary judgment. On February 2, 2017,

the court entered three orders. In the first, the court granted summary judgment

in favor of plaintiff and against the Township Defendants on plaintiff's NJCRA

claims. The court issued a written statement of reasons in which, after applying



6
   Bellemead disputes that plaintiff needed 11,260 gpd for the development of
its property, based on concept plans produced by plaintiff during discovery to
construct a fast-food restaurant, convenience store/gas station, and bank on the
property. Bellemead alleges the proposed development would require no more
than 3,059 gpd. Nevertheless, Bellemead tendered the full amount alleged by
plaintiff, taking its allegations as true.
                                                                          A-1826-18
                                      24
the three-part test established in Tumpson v. Farina, 218 N.J. 450, 473 (2014),

it concluded plaintiff had a substantive right to develop its property in

accordance with legal zoning, as well as a concomitant right to be free from an

illegal development moratorium, the deprivation of which could form the basis

of a claim under the NJCRA. The Court found that N.J.S.A. 40:55D-90(b)

provided a "clear and unambiguous" conferral of a "substantive benefit" on

property owners, which could readily be enforced by the judiciary.

      In addition, the court concluded the Township Defendants, while acting

under the color of State law, deprived plaintiff of these substantive rights by

maintaining a de facto moratorium on development as a result of the Township

Committee's refusal to comply with its ordinance and undertake an appropriate

inquiry and reasoned consideration of the relevant factors identified by the

Supreme Court to determine whether to recapture unused sewer capacity. The

trial court rejected the Township's argument that plaintiff could not prove its

rights had been deprived in the absence of proof that its development plans had

been approved but were thwarted by the development moratorium.

      In the second February 2, 2017 order, the trial court granted Bellemead's

motion for summary judgment. The court issued a written statement of reasons

in which it concluded Bellemead's voluntary tender of 11,260 gpd of its sewer


                                                                         A-1826-18
                                     25
capacity to the Township Committee effectively mooted plaintiff's claims

against Bellemead, as the tender is the maximum relief plaintiff could obtain

from that party. To ensure plaintiff had the opportunity to obtain the relief it

sought, the court directed the Township Committee to hold the capacity tendered

by Bellemead for plaintiff for two years commencing on February 1, 2017,

conditioned on plaintiff "diligently pursuing approval for its development

proposal" by filing a complete development application within two years and

obtaining approvals within an additional year. 7

      The court rejected plaintiff's argument that summary judgment in favor of

Bellemead was not appropriate because the amended complaint sought to

recapture all unused sewer capacity held by all defendants. Relying on the

limited scope of the remand ordered by the Supreme Court, which directed the

Township Committee to determine "whether any capacity can be recaptured to

satisfy plaintiff's development needs[,]" 388 Route 22 Readington Realty, 221

N.J. at 348, the trial court concluded that the law of the case precluded plaintiff's

demand for the recapture of all unused sewer capacity held by the defendants.




7
  At a subsequent case management conference the trial court indicated that it
would entertain motions by plaintiff for an extension of those time periods.
Plaintiff never made such a motion.
                                                                               A-1826-18
                                        26
The court also rejected plaintiff's argument that the court and its Special Master

should continue to oversee the allocation of sewer capacity in the Township.

      Also on February 2, 2017, the trial court entered an order granting

summary judgment in favor of Merck. The court issued a written statement of

reasons in which it concluded that plaintiff's claims against Merck were rendered

moot by Bellemead's voluntary tender of 11,260 gpd of sewer capacity. The

court determined that the tender of capacity "broke[] the logjam" of sewer

availability in the Township and provided sufficient capacity for the

development of plaintiff's property.8

      Plaintiff and the Township Defendants agreed to bifurcate the

determination of plaintiff's damages under the NJCRA from the award of

attorney's fees and costs under that statute. On January 12, 2018, the trial court



8
  Through entry of the orders concerning Bellemead and Merck, the trial court
effectively granted summary judgment in favor of the Township Defendants on
the allegations in the amended complaint concerning property owners other than
plaintiff who were denied sewer capacity for proposed developments. The court
concluded that the total 105,561 gpd of sewer capacity recaptured by the
Township was nearly ten times the amount requested by plaintiff and more than
sufficient for numerous other projects in the Township. The court speculated
that because of the recaptured capacity there are few, if any, projects in the
Township that cannot proceed because of a lack of available sewer capacity.
The trial court also determined that any future applications for sewer capacity
will be addressed on their own merits by the Township Committee and the
services of the Special Master were no longer required.
                                                                            A-1826-18
                                        27
entered an order awarding plaintiff $989,076.63 in attorney's fees and costs

incurred prior to March 31, 2017. The order did not set a date on which the

Township Defendants were to pay the award. On February 2, 2018, the trial

court ordered the Township Defendants to pay the attorney's fees and costs

award immediately. The order also allowed plaintiff to apply for attorney's fees

and costs incurred after March 31, 2017. On March 19, 2018, the court issued

an order staying enforcement of the February 2, 2018 order.

      Plaintiff subsequently moved for reconsideration of the March 19, 2018

order. While that motion was pending, the Township Defendants, after a change

of counsel, on May 10, 2018, moved for reconsideration of the February 2, 2017

order granting summary judgment in favor of plaintiff on its NJCRA claims.

Their moving papers raised arguments not made in opposition to plaintiff's

original summary judgment motion.

      On August 24, 2018, the trial court granted the Township Defendants'

motion for reconsideration, vacated its February 2, 2017 order granting

summary judgment in favor of plaintiff on its NJCRA claims, and granted

summary judgment to the Township Defendants on those claims. Relying on

what it described as a change in New Jersey law announced in Harz v. Borough

of Spring Lake, 234 N.J. 317 (2018), the trial court concluded that N.J.S.A.


                                                                          A-1826-18
                                      28
40:55D-90(b) did not contain the "rights creating language" necessary to support

a cause of action under the NJCRA. The court found that the statute was

intended only to regulate municipal conduct and did not confer substantive

rights on any property owner. According to the trial court, while plaintiff may

fall within the "zone of interest" of N.J.S.A. 40:55D-90(b), it was not given

enforceable rights in the statute.

      The court also rejected plaintiff's argument that, when read as a whole,

the MLUL and its provision defining "interested party," N.J.S.A. 40:55D-4, vest

property owners with the enforceable right to develop their property subject only

to the limitations in the statute. Thus, the court concluded, plaintiff did not have

a cause of action for damages under the NJCRA, as a result of the Township

Defendants' maintenance of a de facto development moratorium.

      The trial court also rejected plaintiff's argument that it had a cause of

action under the NJCRA because the Township Defendants violated its

substantive rights under the State Constitution to "acquire, possess and protect"

its property, subject to the limitations in the MLUL. The court found that the

arbitrary actions of the Township Defendants, while violative of N.J.S.A.

40:55D-90(b), did not "shock the judicial conscience" and did not, therefore,

constitute a substantive due process violation under the State Constitution.


                                                                              A-1826-18
                                        29
      On October 1, 2018, the court denied plaintiff's motion for reconsideration

of the March 19, 2018 order staying enforcement of the attorney's fee award.

      Plaintiff subsequently filed a motion for attorney's fees and costs it

incurred during the fifteen-month delay between issuance of the February 2,

2017 order granting summary judgment to plaintiff on its NJCRA claims and

the filing of the Township Defendants' motion for reconsideration. Plaintiff

alleged that it incurred significant attorney's fees and costs preparing its

application for attorney's fees and costs after entry of summary judgment in its

favor and preparing for the damages phase of the trial. It argued that these

attorney's fees and costs would not have been incurred had the Township

Defendants not engaged in an unreasonable delay in moving for reconsideration.

Plaintiff alleged that the arguments raised in the Township Defendants' motion

for reconsideration could have been raised at the time of the original motion for

summary judgment or immediately after entry of the February 2, 2017 order.

      On November 16, 2018, the court entered an order denying plaintiff's

motion. While acknowledging that it had the inherent authority to require a

party to reimburse another litigant for attorney's fees and costs in appropriate

circumstances, the trial court concluded that such a sanction was not warranted

here. Finding no evidence of bad faith or negligence on the part of the Township


                                                                           A-1826-18
                                      30
Defendants, the court noted the change in counsel and the immediacy of the need

to respond to plaintiff's motion for attorney's fees and costs, as reasonable

explanations for the delay in moving for reconsideration.

      Also on November 16, 2018, the court entered an order of final disposition

concluding that all issues raised between the parties have been resolved.

      This appeal follows. Plaintiff appeals: (1) the two February 2, 2017 orders

granting summary judgment to Merck and Bellemead; (2) the March 19, 2018

order staying enforcement of the February 2, 2018 order directing immediate

payment of the attorney's fees and costs awarded to plaintiff on its NJCRA

claims; (3) the August 24, 2018 order granting the Township Defendants' motion

for reconsideration, vacating the February 2, 2017 order granting summary

judgment in favor of plaintiff on its NJCRA claims, and granting summary

judgment to the Township Defendants on those claims; (4) the October 1, 2018

order denying plaintiff's motion for reconsideration of the March 19, 2018 order;

(5) the November 16, 2018 order denying plaintiff's motion for an award of

attorney's fees and costs arising from the Township Defendants' delay in moving

for reconsideration; and (6) the November 16, 2018 final disposition order.9


9
  In October 2018, plaintiff filed for bankruptcy protection. The bankruptcy
court appointed special counsel for the debtor estate to pursue this appeal.


                                                                            A-1826-18
                                      31
        We granted leave to the New Jersey State League of Municipalities and

the Institute of Local Government Attorneys to participate as amici curiae.10

                                         II.

        We review the trial court's decision granting summary judgment de novo,

using "the same standard that governs trial courts in reviewing summary

judgment orders." Prudential Prop. & Cas. Ins. Co. v. Boylan, 307 N.J. Super.

162, 167 (App. Div. 1998). Rule 4:46-2(c) provides that a court should grant

summary judgment when "the pleadings, depositions, answers to interrogatories

and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact challenged and that the moving party is

entitled to a judgment or order as a matter of law." "Thus, the movant must

show that there does not exist a 'genuine issue' as to a material fact and not

simply one 'of an insubstantial nature'; a non-movant will be unsuccessful

'merely by pointing to any fact in dispute.'" Prudential, 307 N.J. Super. at 167.

        Our review is "based on our consideration of the evidence in the light most

favorable to the parties opposing summary judgment." Brill v. Guardian Life

Ins. Co., 142 N.J. 520, 523-24 (1995). We review legal issues, including the

interpretation of statutes, de novo. In re Liquidation of Integrity Ins. Co., 193


10
     The Attorney General declined our invitation to participate in this appeal.
                                                                             A-1826-18
                                        32
N.J. 86, 94 (2007) (quoting Toll Bros., Inc. v. Twp. of W. Windsor, 173 N.J.

502, 549 (2002)).

      There are no genuine issues of material fact. We are presented, instead,

with the legal question of whether the Township Defendants deprived plaintiff

of a substantive right in violation of the NJCRA. We conclude that they did.

      The NJCRA provides in relevant part:

            Any person who has been deprived of any substantive
            due process or equal protection rights, privileges or
            immunities secured by the Constitution or laws of the
            United States, or any substantive rights, privileges or
            immunities secured by the Constitution or laws of this
            State, or whose exercise or enjoyment of those
            substantive rights, privileges or immunities has been
            interfered with or attempted to be interfered with . . . by
            a person acting under color of law, may bring a civil
            action for damages and for injunctive or other
            appropriate relief.

            [N.J.S.A. 10:6-2(c).]

In addition to damages, the prevailing party may be awarded reasonable

attorney's fees and costs. N.J.S.A. 10:6-2(f).

      The Legislature modeled the NJCRA on the Federal Civil Rights Act, 42

U.S.C. § 1983, which establishes civil actions for the deprivation of federal

constitutional and statutory rights. Tumpson, 218 N.J. at 474. That statute

provides:


                                                                          A-1826-18
                                       33
            Every person who, under color of any statute,
            ordinance, regulation, custom, or usage, of any State or
            Territory or the District of Columbia, subjects, or
            causes to be subjected, any citizen of the United States
            or other person within the jurisdiction thereof to the
            deprivation of any rights, privileges, or immunities
            secured by the Constitution and laws, shall be liable to
            the party injured in an action at law, suit in equity, or
            other proper proceeding for redress . . . .

            [42 U.S.C.A. § 1983.]

      The NJCRA "is intended to provide what Section 1983 does not: a remedy

for the violation of substantive rights found in our State Constitution and laws."

Harz, 234 N.J. at 330 (quoting Tumpson, 218 N.J. at 474). See also Perez v.

Zagami, LLC, 218 N.J. 202, 212 (2014) (holding that the NJCRA "was intended

to address potential gaps in remedies available under New Jersey law but not

cognizable under the federal civil rights law."). The NJCRA's "broad purpose"

is to "assur[e] a state law cause of action for violations of state and federal

constitutional rights and to fill any gaps in state statutory anti-discrimination

protection." Owens v. Feigin, 194 N.J. 607, 611 (2008).

      Unlike § 1983, however, the NJCRA does not apply to violations of

procedural rights. Harz, 234 N.J. at 330 n.4. As the Court explained in Harz,

"a substantive right is '[a] right that can be protected or enforced by law; a right

of substance rather than form,'" whereas a procedural right is "[a] right that


                                                                              A-1826-18
                                        34
derives from legal or administrative procedure; a right that helps in the

protection or enforcement of a substantive right." Id. at 332 (quoting Black's

Law Dictionary 1437, 1438 (9th ed. 2009)). Given the similarities between the

statutes, federal precedents interpreting § 1983 are instructive when construing

corresponding provisions of the NJCRA. Tumpson, 218 N.J. at 474.

      Plaintiff has the burden of identifying both the substantive right of which

it has been deprived and the State actor that caused the deprivation. Filgueiras

v. Newark Pub. Schs., 426 N.J. Super. 449, 468 (App. Div. 2012). Both NJCRA

and § 1983 provide a "means of vindicating substantive rights" created by State

or federal Constitutions or laws, but they are "not a source of rights themselves."

Gormley v. Wood-El, 218 N.J. 72, 97-98 (2014). They are not intended to create

substantive rights, but rather to ensure a remedy for violations of existing rights.

Tumpson, 218 N.J. at 474-75; Perez, 218 N.J. at 212. Thus, the NJCRA does

not list the substantive rights, the deprivation of which may form the basis of a

cause of action under the statute. Harz, 234 N.J. at 330. The Court has,

however, recognized that the term "substantive right[s]" in the NJCRA "is broad

in its conception." Tumpson, 218 N.J. at 474.

      In Harz, the Court listed examples of "familiar" substantive rights that fall

under the NJCRA, including: (1) "the 'unalienable rights' of '. . . acquiring,


                                                                              A-1826-18
                                        35
possessing, and protecting property,' N.J. Const. art. I, ¶ 1; see also U.S. Const.

amend. XIV; [and] . . . the right to not have private property taken for public use

without just compensation, U.S. Const. amend. V"; (2) "[o]ther substantive

rights . . . identified in our constitutional jurisprudence, such as: the right to

privacy . . ." ; and (3) "other rights . . . conferred by statute." 234 N.J. at 332.

      In order to establish a cause of action under the NJCRA for the denial of

a substantive right created by statute, a plaintiff must satisfy the three-part test

established in Tumpson, 218 N.J. at 475, and "recalibrate[d]" in Harz, 234 N.J.

at 331. Under Tumpson, a court must examine: (1) whether the statute on which

an NJCRA claim is based was "intended to confer a 'benefit'" on the plaintiff;

(2) whether "the statutory right . . . is not 'so vague [or] amorphous' that its

enforcement would strain judicial competence; and (3)" whether the statute

"unambiguously impose[s] a binding obligation" on the government actors. 218

N.J. at 475, 477 (alterations in original).

      The Supreme Court refined the first prong of the Tumpson test in Harz.

There, the Court explained: "Because our description of substantive rights in

Tumpson may not be sufficiently precise, we use this occasion to provide

additional guidance." 234 N.J. at 332. The Court, applying the holding in

Gonzaga Univ. v. Doe, 536 U.S. 273, 283-84 (2002), held that "it is rights, not


                                                                               A-1826-18
                                        36
the broader or vaguer 'benefits' or 'interests,' that may be enforced under" the

NJCRA, so the test is whether the Legislature intended to create a State right

"enforceable by the person directly benefitted" by the statute on which an

NJCRA claim is based. Id. at 331.

      In Gonzaga, the Court clarified its precedents because some courts were

"allowing plaintiffs to enforce a statute under § 1983 so long as the plaintiff falls

within the general zone of interest that the statute is intended to protect . . . ."

536 U.S. at 283. The Gonzaga Court rejected this approach, emphasizing that a

statutory violation was not an automatic civil rights violation under § 1983.

Ibid. Instead, "whether a statutory violation may be enforced through § 1983 'is

a different inquiry than that involved in determining whether a private right of

action can be implied from a particular statute.''' Id. at 283 (quoting Wilder v.

Va. Hosp. Ass'n, 496 U.S. 498, 508 n.9 (1990)).

      The Gonzaga Court held that to confer a civil right enforceable under §

1983, a statute must use "'rights-creating' language critical to showing the

requisite congressional intent to create new rights" or to impart an "'individual

entitlement' that is enforceable under § 1983," plus the statute's text must

unmistakably focus on the "persons benefitted" rather than the entity regulated.

Id. at 284, 287. "But even where a statute is phrased in such explicit rights-


                                                                               A-1826-18
                                        37
creating terms, a plaintiff suing under an implied right of action still must show

that the statute manifests an intent 'to create not just a private right but also a

private remedy.'" Id. at 284 (quoting Alexander v. Sandoval, 532 U.S. 275, 286

(2001)).

      As a result of the refinement announced in Harz, the test for establishing

whether a statutory right may form the basis of a cause of action under the

NJCRA requires the court to determine:

            (1) whether, by enacting the statute, the Legislature
            intended to confer a right on an individual; (2) whether
            the right "is not so 'vague and amorphous' that its
            enforcement would strain judicial competence," and (3)
            whether the statute "unambiguously impose[s] a
            binding obligation on the [governmental entity]."

            In addition to satisfying those three "factors," for
            purposes of our Civil Rights Act, plaintiffs must also
            "show that the right is substantive, not procedural."

            [Harz, 234 N.J. at 331-32 (alterations in original)
            (citing Gonzaga, 536 U.S. at 283-84, and quoting
            Tumpson, 218 N.J. at 475, 478).]

      We turn, then, to N.J.S.A. 40:55D-90(b) to determine whether it creates a

substantive right, within the meaning of the NJCRA. The statute provides in

relevant part:

            b.    No moratoria on applications for development or
            interim zoning ordinances shall be permitted except in
            cases where the municipality demonstrates on the basis

                                                                             A-1826-18
                                       38
            of a written opinion by a qualified health professional
            that a clear imminent danger to the health of the
            inhabitants of the municipality exists, and in no case
            shall the moratorium or interim ordinance exceed a six-
            month term.

            [N.J.S.A. 40:55D-90(b).]

      This statute is a component of the legislative delegation to municipal

officials of the State's authority to regulate the development of land. "The

Legislature has the constitutional authority to delegate to municipalities the

'police power' to enact ordinances governing 'the nature and extent of the uses

of land," N.J. Const. art IV, § 6, ¶ 2, and the Legislature has done so through the

passage of the" MLUL. 388 Route 22 Readington Realty, 221 N.J. at 339. The

power delegated to municipalities is not unlimited. It instead ''must be exercised

for the general welfare[,]" id. at 339 (quoting S. Burlington Cnty. NAACP v.

Twp. of Mt. Laurel, 67 N.J. 151, 175 (1975)), and is subject to the limitations

imposed by the Legislature.

      "Plans for the treatment of wastewater is a critical component of any

development project, for without sewer approval no development project can go

forward." 388 Route 22 Readington Realty, 221 N.J. at 343 (citing Field v.

Mayor and Council of the Twp. of Franklin, 190 N.J. Super. 326, 328-35 (App.

Div. 1983)). Here, the Supreme Court found the Township Defendants violated


                                                                             A-1826-18
                                       39
N.J.S.A. 40:55D-90(b) by imposing a de facto moratorium on development by

delegating to Merck, Bellemead, and other property owners effective control of

the allocation of sewer capacity in the Township. 388 Route 22 Readington

Realty, 221 N.J. at 346. The Court held that because the Township Committee

refused to exercise its discretion to recapture unused sewer capacity without the

consent of those property owners, it had, in effect, halted development in the

Township, contrary to N.J.S.A. 40:55D-90(b). Ibid. The Township Defendants

concede that the Supreme Court's finding on this point is the law of the case.

      When considering whether the Township Defendants' violation of

N.J.S.A. 40:55D-90(b) deprived plaintiff of a substantive right created by that

statute within the meaning of the NJCRA, we are guided by two recent decisions

concerning violations of statutory provisions regulating municipal authority

over land use.

      In Harz, a property owner asserted a claim under the NJCRA, alleging

municipal officials deprived her of the substantive right found in N.J.S.A.

40:55D-72, a provision of the MLUL, to a hearing on her appeals of zoning

permits issued to the owner of adjoining property. 234 N.J. at 327. The statute

on which she relied provides:

            Appeals to the board of adjustment may be taken by any
            interested party affected by any decision of an

                                                                           A-1826-18
                                      40
               administrative officer of the municipality based on or
               made in the enforcement of the zoning ordinance or
               official map. Such appeal shall be taken within 20 days
               by filing a notice of appeal with the officer from whom
               the appeal is taken specifying the grounds for such
               appeal. The officer from whom the appeal is taken shall
               immediately transmit to the board all the papers
               constituting the record upon which the action appealed
               from was taken.

               [N.J.S.A. 40:55D-72.]

An "interested party" is defined as "any person, whether residing within or

without the municipality, whose right to use, acquire, or enjoy property is or

may be affected by any action taken under" the MLUL. N.J.S.A. 40:55D-4.

      The plaintiff in Harz wrote to the municipal zoning officer expressing her

belief that a permit he issued to an adjoining property owner authorized the

construction of a home that did not comply with the zoning ordinance. 234 N.J.

at 324. She requested the zoning officer transmit the papers constituting the

record relating to the permit to the Planning Board, the body acting as the Board

of Adjustment for her municipality. Ibid. Instead of transmitting the letter to

the Planning Board, the zoning officer requested the adjoining property owner

revise his construction plans to comport with the zoning ordinance. The zoning

officer subsequently issued a second permit based on the revised construction

plans. Ibid.


                                                                           A-1826-18
                                        41
      Harz forwarded a second letter to the zoning officer appealing the second

permit. Ibid. The zoning officer transmitted the letter along with the record to

the Planning Board. Id. at 325. Although the Planning Board scheduled a

hearing, it was canceled when the municipal engineer determined that the

revised construction plans did not comply with the zoning ordinance. The

zoning officer thereafter rescinded the second permit and issued a third permit

once construction plans were again revised. Ibid.

      Harz filed an appeal of the third permit pursuant to N.J.S.A. 40:55D-72.

After a three-day hearing, the Planning Board passed a resolution granting in

part and denying in part the appeal. Ibid. The Planning Board rescinded the

third permit until certain conditions were met. Ultimately the conditions were

satisfied, and the zoning officer issued a fourth building permit. Harz did not

appeal the fourth permit. Id. at 326. In the interim, Harz filed an action in lieu

of prerogative writs seeking an order requiring the Planning Board to hold a

hearing on her objections to the zoning permits.

      After issuance of the fourth permit, Harz filed suit in the Law Division

alleging the municipal officials deprived her of her substantive rights under the

NJCRA. She alleged N.J.S.A. 40:55D-72 and N.J.S.A. 40:55D-70(a) conferred




                                                                            A-1826-18
                                       42
on her the substantive right to a hearing on each of her appeals challenging the

issuance of permits by the zoning officer. Id. at 328.

      The Supreme Court agreed. The Court found that "[t]he MLUL clearly

conferred on Harz a right to be heard before the Planning Board on her appeal

from the issuance of the zoning permit to her neighbor . . . ." Id. at 334. As the

Court explained,

            [f]irst, Harz is an "interested party" under the MLUL
            because she resides within the Borough and the zoning
            officer's issuance of the permit to the neighbor
            "affected" her right to use or enjoy her property. . . .
            Second, N.J.S.A. 40:55D-72(a) provides an "interested
            party," such as Harz the right to appeal a zoning
            officer's decision to the Planning Board, acting as a
            board of adjustment. Third, on the filing of the appeal,
            the zoning officer was required to "immediately
            transmit to the [Planning Board] all the papers
            constituting the record." Ibid. Fourth, N.J.S.A.
            40:55D-70(a) empowers a board of adjustment to
            "[h]ear and decide appeals" taken from an
            administrative officer, such as a zoning officer. Last,
            the Planning Board was required to render a decision
            on Harz's appeal within 120 days. N.J.S.A. 40:55D-72.

            [Id. at 334-35 (alterations in original).]

      In addition, the Court found that the MLUL "'unambiguously impose[s] a

binding obligation on the [Board]' to provide Harz with the opportunity to be

heard." Id. at 335 (alterations in original) (quoting Tumpson, 218 N.J. at 475).

"Last, because an interested party's right to be heard is inextricably tied to a

                                                                            A-1826-18
                                       43
party's property rights, we find that the MLUL right to be heard is substantive,

not procedural." Id. at 335.

            Here, the nature of the substantive right at issue – a
            property right – is clearly identifiable. The right of an
            interested party to appeal the issuance of a zoning
            permit – to have her concerns "heard" – is rooted in
            principles of property rights, specifically the right to
            not be deprived of an interest in one's property without
            process.
            [Id. at 333.]

      After recognizing the existence of the substantive right established in

N.J.S.A. 40:55D-72 and N.J.S.A. 40:55D-70(a), the Court concluded that "the

Borough did not violate a substantive right as envisaged under the" NJCRA. Id.

at 335. The Court noted that Harz had not been denied her right to file appeals

from the permits, that construction on her neighbor's property ceased when her

appeals were pending, and the three permits Harz appealed were rescinded. Id.

at 335-36. As a result, even though the municipal officials had not strictly

complied with the hearing requirement, Harz "suffered no adverseness to any

property right she possessed." Id. at 336.

      More recently, in Susko v. Borough of Belmar, 458 N.J. Super. 583 (App.

Div. 2019), we affirmed a trial court decision that municipal officials violated

the substantive rights of several plaintiffs within the meaning of the NJCRA



                                                                          A-1826-18
                                      44
when they enacted an ordinance charging unreasonable beach fees contrary to

N.J.S.A. 40:61-22.20. That statute provides in relevant part:

            a.    The governing body of any municipality
            bordering on the Atlantic Ocean . . . which owns . . .
            lands bordering on the ocean . . . or easement rights
            therein, for a place of resort for public health and
            recreation and for other public purposes . . . may, in
            order to provide funds to improve, maintain and police
            the same and to protect the same from erosion,
            encroachment and damage by sea or otherwise, and to
            provide facilities and safeguards for public bathing and
            recreation . . . by ordinance . . . provide for the charging
            and collecting of reasonable fees for the registration of
            persons using said lands and bathing facilities, for
            access to the beach and bathing and recreation grounds
            so provided and for the use of the bathing and
            recreation facilities . . . .

            [N.J.S.A. 40:61-22.20(a).]

      The statute was enacted to implement the public trust doctrine. "The

public trust doctrine refers to the common-law principle that a state holds, in

trust for the people, ownership, dominion and sovereignty over tidally flowed

lands extending to the mean high water mark." Susko, 458 N.J. Super. at 590

(quotation omitted). Under the doctrine, the public has the right to reasonable

access to the trust lands. Raleigh Ave. Beach Ass'n v. Atlantis Beach Club, Inc.,

185 N.J. 40, 51-55 (2005). The right of public access extends to "recreational

uses, including bathing, swimming, and other shore activities." Borough of


                                                                           A-1826-18
                                       45
Neptune City v. Borough of Avon-By-The-Sea, 61 N.J. 296, 309 (1972). "[O]ur

courts have enforced the public trust doctrine by overturning actions favorin g

residents over non-residents with regard to access to and fees for using beaches

and related facilities." Susko, 458 N.J. Super. at 591. For example, in Avon,

the Court overturned an ordinance that restricted the sale of seasonal beach

passes to residents, which resulted in non-residents paying disproportionally

higher fees for daily and monthly passes. Id. at 592 (citing Avon, 61 N.J. at

310).

        N.J.S.A. 40:61-22.20(a) "amounts to a delegation to a municipality having

a dedicated beach . . . of the state's police power over that area [that] indicates

an affirmation of the state's paramount interest and inherent obligation in

insuring that such . . . land be equally available for the use of all citizens." Avon,

61 N.J. at 301-02.

        Belmar Borough, the defendant in Susko, had previously been found by

the Law Division to have violated the public trust doctrine by discriminating

against non-residents through its beach fee schedule and by raising beach

admission fees, rather than local property taxes, to pay for non-beach related

expenses. Id. at 592. In 1989, the Law Division ordered Belmar to maintain a

strict division of its revenue and expenses associated with beach access and


                                                                               A-1826-18
                                        46
maintenance from its revenue and expenses associated with its general

municipal operations. Id. at 593.

      After Super Storm Sandy caused extensive damage to Belmar's

beachfront, the municipality "to avoid raising taxes on its residents . . . doubled

the parking fees along the street adjacent to the beach, and paid certain non-

beach-related litigation expenses using money from its beach fund instead of

from its general fund."   Id. at 594. Several plaintiffs filed suit alleging these

measures violated the 1989 court order, the public trust doctrine, N.J.S.A. 40:61 -

22.20(a), and the NJCRA. Ibid.

      The record established that Belmar maintained no parking lot for people

using the beach, requiring them to park on nearby streets, and did not charge for

street parking anywhere in the municipality except for the street adjacent to the

beach.   Id. at 599.   In light of these circumstances, we concluded it was

reasonable for the trial court to find the beachfront parking fees were, in effect,

beach access fees. Id. at 600-01. We affirmed the trial court's finding that the

one-hundred percent rise in parking fees, the revenue from which the borough

allocated to its general fund, was not imposed to pay for beach-related expenses,

but intentionally and improperly to increase the borough's general revenues to

avoid taxes on property owners. Id. at 600. We also concluded this practice


                                                                             A-1826-18
                                       47
constituted the imposition of unreasonable beach fees in violation of N.J.S.A.

40:61-22.20. Id. at 601.

         With respect to the plaintiffs' NJCRA claims, we found that N.J.S.A.

40:61-22.20's "statutory mandate that municipalities charge 'reasonable' beach

fees states a substantive right of members of the public." Susko, 458 N.J. Super.

at 608 (footnote omitted). We reasoned that "[i]t is a 'clearly identifiable" right,

rooted in the historic and fundamental principle of public access to the beach."

Id. at 608. Because the plaintiffs had paid the unreasonable parking fee, we

found they had suffered a deprivation of a substantive right within the meaning

of the NJCRA and were entitled to the award of attorney's fees and costs. Id. at

609.11

         Applying the principles announced in these precedents, we conclude that

N.J.S.A. 40:55D-90(b) creates a substantive right within the meaning of the

NJCRA of property owners to develop their property free from an illegal

development moratorium. As established in Harz, the MLUL, of which N.J.S.A.


11
   In light of our conclusion that Belmar's violation of N.J.S.A. 40:61-22.20
deprived plaintiffs of a substantive right within the meaning of NJCRA, we did
not reach a decision with respect to whether the public trust doctrine creates
substantive rights protected by the NJCRA. Id. at 590. We rejected, for lack of
sufficient proof, plaintiffs' claims that the borough charged unreasonable beach-
badge fees and that N.J.S.A. 40:61-22.20 creates a substantive right to municipal
compliance with certain accounting practices. Id. at 609.
                                                                              A-1826-18
                                        48
40:55D-90(b) is a part, can be the source of substantive rights within the

meaning of the NJCRA. We discern in N.J.S.A. 40:55D-90(b) a legislative

intent to confer a substantive right to property owners. We recognize that the

express terms of the statute regulate only municipal actions. However, it is

evident that the purpose of the probation on development moratoria is intended

to protect the rights of the property owners who have a fundamental right to

develop their property consistent with zoning regulations.

      N.J.S.A. 40:55D-90(b), like the provision at issue in Susko, represents a

delegation of the State's police power to municipalities with respect to the

regulation of land. That delegated power must be exercised by municipal

officials consistent with the underlying public right it is designed to protect and

the express limitations imposed by the legislature.       The Legislature, in the

delegation of its authority, prohibited development moratoria. Property owners

are more than merely within the zone of those who benefit from the statute. The

purpose of N.J.S.A. 40:55D-90(b) is to protect the rights of property owners to

use their land by prohibiting municipal officials from abandoning their authority

to allocate sewer capacity – an essential element of land development – by

putting that authority in the hands of private parties. Because the right to be free




                                                                              A-1826-18
                                        49
from illegal development moratoria is "inextricably tied" to a property right, it

is substantive, not procedural. See Harz, 234 N.J. at 335.

         The substantive right protected by N.J.S.A. 40:55D-90(b) is neither vague

nor amorphous. The statute imposes an unambiguous binding obligation on

municipal officials that is readily enforceable by the judiciary. Each of the

factors established in Harz is satisfied here.

         The Township Defendants recognize that they are bound by the Supreme

Court's conclusion that they violated N.J.S.A. 40:55D-90(b) and maintained an

illegal de facto development moratorium when they denied plaintiff's

application for sewer capacity without properly exercising their discretion as

required by the Township's sewer allocation ordinance. In addition, we find

ample support in the record for the trial court's conclusion that after the Supreme

Court's remand, the Township Defendants effectively continued their de facto

development moratorium by failing to comply with the Supreme Court's remand

order.

         As explained in detail above, on remand the Township Defendants

initially failed to recall any unused sewer capacity from Merck, Bellemead, or

other holders of large amounts of unused capacity, despite undisputed evidence

that they had not carried out the proposed development of their properties and


                                                                             A-1826-18
                                        50
had no then-present intention of doing so. In addition, although it is undisputed

that Merck had relocated its headquarters from the Township to Union County

and did not intend to complete the approved second-phase of the development

of its property, the Township Committee failed to give these circumstances

"significant weight," as directed by the Supreme Court.           388 Route 22

Readington Realty, 221 N.J. at 347. The Township Committee also failed to

consider any proposed development by a property owner, other than plaintiff,

whose application for the allocation of sewer capacity was denied by the

Township Defendants under their prior "policy" of refusing to consider the

recapture of sewer capacity in violation of N.J.S.A. 40:55D-90(b).

      The Township Defendants failed to recapture the capacity they allocated

to National Realty while this matter was pending in the Supreme Court.

Although the Township Defendants had told plaintiff that not a single gallon of

capacity was available for the development of its property, the allocation to

National Realty including 3,000 gpd for the expansion of an existing Walmart,

exposed the falsity of that statement. Had the Township Defendants recaptured

the 3,000 gpd they allocated to National Realty, that amount, when combined

with the 9,236 gpd previously offered to plaintiff, would have been sufficient to

satisfy plaintiff's request for 11,260 gpd for the development of its property.


                                                                            A-1826-18
                                       51
      We recognize that plaintiff ultimately succeeded in freeing sufficient

sewer capacity to develop its property when Bellemead tendered 11,260 gpd of

capacity to the Township for use by plaintiff. We do not find this development

to be the equivalent of the circumstances in Harz, where the Court found that

the plaintiff did not suffer a deprivation of her substantive right within the

meaning of the NJCRA.

      Harz's appeals to municipal officials were promptly addressed – perhaps,

in Harz's view, too promptly because relief was granted to her without a hearing

in several instances. Harz, 234 N.J. at 335-36. Here, municipal officials did not

promptly address plaintiff's request for sewer capacity. To the contrary, they

initially refused to exercise their discretion to determine whether to recapture

unused sewer capacity consistent with their illegal policy of requiring the

consent of the holders of capacity to any recapture. After plaintiff filed suit to

compel the Township Defendants to consider its request for sewer capacity as

required by the ordinance, they continued to maintain their de facto development

moratorium by refusing to undertake a meaningful analysis of whether capacity

should be recaptured from the property owners holding large amounts of unused

capacity.   Even after a remand from the Supreme Court, the Township

Defendants did not meaningfully apply the factors the Court directed them to


                                                                            A-1826-18
                                       52
consider when deciding whether to recapture unused sewer capacity, including

the fact that Merck had abandoned its headquarters in the Township and no

longer intended to develop its property. The record supports the trial court's

conclusion that the Township Defendants repeatedly failed to comply with

remand orders, frustrating plaintiff's right to pursue the sewer capacity it needed

to develop its property as permitted by the zoning ordinance.

      Unlike the property owner in Harz, plaintiff was compelled to spend years

in litigation with the Township Defendants, expending significant time and

resources to secure the substantive right granted to it by N.J.S.A. 40:55D-90(b).

Although Harz also filed suit to compel municipal officials to hold a hearing,

"[n]othing in the record suggests that had Harz not filed her action . . . the

Planning Board would have denied her a hearing or that the . . . action was the

catalyst for the hearing" that was ultimately held on Harz's appeal of the zoning

permit. Id. at 337. There can be no doubt from the record that in the absence

of plaintiff's long and costly suit, the Township Defendants would not have

abandoned the de facto development moratorium they had maintained for

decades and Bellemead would not have tendered sufficient sewer capacity to

address plaintiff's development plans.




                                                                             A-1826-18
                                         53
      We reject the Township Defendants' argument that plaintiff cannot prove

a deprivation of its substantive rights absent proof that it obtained approval of

its development plans and was prevented from undertaking the development

because of the Township's de facto development moratorium.             The record

establishes that plaintiff's attempt to obtain sewer capacity was frustrated for

years by the actions of municipal officials – in maintaining a de facto

development moratorium, in refusing to comply with court orders, and in failing

to meaningfully exercise their discretion with respect to plaintiff's application

for sewer capacity. There is sufficient evidence in this record to support the

conclusion that plaintiff was harmed by the existence, maintenance, and

prolongation of the Township's de facto development moratorium, even in the

absence of fully approved, but unrealized, development plans for its property.

      Amici argue that the Legislature did not intend the NJCRA to be a

substitute for an action in lieu of prerogative writs, as the avenue for challenging

municipal action or inaction under the MLUL. We do not agree with the

proposition that the Legislature intended to preclude relief under the NJCRA for

the deprivation of a substantive right by municipal officials where, as is the case

here, a property owner may also obtain relief in a prerogative writs action based

on the same misdeeds of the municipal officials.


                                                                              A-1826-18
                                        54
      A prerogative writs action is intended to correct inaction or improper

actions of municipal officials. R. 4:69-1 to -7. The NJCRA, on the other hand,

is intended to compensate parties for a past or ongoing deprivation of a

substantive right by municipal officials under the MLUL. The NJCRA provides

relief beyond that available in a prerogative writs action – damages and

attorney's fees and costs – where the actions of municipal officials result in a

deprivation of a substantive right created by a provision of the MLUL. We note

that in Harz and Susko, the plaintiffs filed both a prerogative writs action and

claims under the NJCRA. See Harz, 234 N.J. at 325; Susko, 458 N.J. Super. at

594.12 In neither instance did the court find that the plaintiffs' ability to seek

relief under the NJCRA was precluded by their filing of a prerogative writs

action.

      As is evident in the record, plaintiff's ultimate success at having 11,260

gpd of sewer capacity released for the potential development of its property does

not compensate plaintiff for the damages it suffered during the prolonged period




12
   Although the opinion in Susko refers only to plaintiffs' having filed a
complaint, we examined the record in the Susko matter and confirmed that the
complaint was styled as an action in lieu of prerogative writs.


                                                                            A-1826-18
                                       55
it was deprived of the opportunity to have its application for sewer capacity

meaningfully considered by the Township Defendants.

      We do not intend to hold that every violation by municipal officials of a

provision of the MLUL supports an award of damages and attorney's fees under

the NJCRA. Nor do we intend to suggest that the reversal on appeal of every

decision of a zoning officer, board of adjustment, planning board, or other

municipal official or body constitutes the deprivation of a substantive right

within the meaning of the NJCRA. The determination of whether a provision of

the MLUL creates a substantive right, the deprivation of which constitutes a

violation of the NJCRA, requires a careful examination of the relevant provision

of the MLUL, the intent of the Legislature when enacting that provision, and

consideration of whether the actions of the municipal officials constituted a

deprivation of that right and harmed the person asserting the right. 13

      The August 24, 2018 order is, therefore, reversed. The February 2, 2017

order granting summary judgment to plaintiff on its NJCRA claims against the

Township Defendants is reinstated.



13
    In light of our holding, we do not reach the question of whether plaintiff
established under the NJCRA a denial of its substantive due process rights under
the State and federal Constitutions. Rezem Family Assocs., L.P. v. Borough of
Millstone, 423 N.J. Super. 103, 114-15 (App. Div. 2011).
                                                                          A-1826-18
                                       56
         The Township Defendants did not cross-appeal from the January 12, 2018

order granting plaintiff attorney's fees and costs on its NJCRA claims for the

period up to March 31, 2017. In light of our reversal of the August 24, 2018

order, the January 12, 2018 order is reinstated, as is the February 2, 2018 order

requiring immediate payment of the amounts awarded in the January 12, 2018

order.

         Plaintiff appealed both the March 19, 2018 order staying the February 2,

2018 order and the October 1, 2018 order denying reconsideration of the March

19, 2018 stay. We vacate the March 19, 2018 order and the October 1, 2018

order effective the latter of thirty days from the date of this opinion or resolution

by the Supreme Court of any petition for certification filed in this matter.

         We are mindful of the concerns raised by amici regarding the practical

effect on municipal finances of large awards of attorney's fees and costs for

violations of the NJCRA. They argue that application of the NJCRA to claims

under the MLUL is bad public policy because municipal officials will be curbed

in the exercise of their discretion by the threat of the potential monetary

consequences of any misstep. It is the prerogative of the Legislature, not the

courts, to balance the interests in compensating parties for the violation of their




                                                                               A-1826-18
                                        57
substantive rights with the fiscal integrity of municipalities.     The NJCRA

represents the legislative determination of how that balance is to be struck.

      In light of our reinstatement of the February 2, 2017 order granting

summary judgment to plaintiff on its NJCRA claims, we remand this matter for

a determination of plaintiff's damages and consideration of any application made

by plaintiff for attorney's fees and costs for the period after March 31, 2017.

                                       III.

      We are not persuaded by plaintiff's arguments that the February 2, 2017

orders granting summary judgment to Bellemead and Merck should be reversed.

We agree with the trial court's conclusion that Bellemead's tender of 11,260 gpd

of sewer capacity conditioned on its transfer to plaintiff represents all of the

relief plaintiff can obtain from Bellemead.      The trial court took adequate

measures to ensure plaintiff had a fair opportunity to use the 11,260 gpd of sewer

capacity for the development of its property by insulating plaintiff from

recapture for a two-year period to permit the submission of a complete

development application, and an additional year to have the application

approved. Plaintiff has secured the relief the Supreme Court contemplated when

it remanded this matter to the Township Committee to determine "whether any

capacity can be recaptured to satisfy plaintiff's development needs." 388 Route


                                                                            A-1826-18
                                       58
22 Readington Realty, 221 N.J. at 347. Summary judgment was, therefore,

appropriately granted to Bellemead. In addition, given Bellemead's tender of

sewer capacity to plaintiff sufficient to satisfy its development needs, plaintiff

is entitled to no further relief from Merck. 14

      While plaintiff seeks the court-ordered recapture of all unused sewer

capacity held by all defendants, followed by ongoing judicial oversight of the

Township's sewer capacity allotment practices, it cannot demonstrate an

entitlement to such expansive relief.        As discussed above, the Legislature

delegated to municipal officials the discretion to recapture and allocate sewer

capacity. We, like the trial court, see nothing in the record that would warrant

the expansive court-ordered recapture of unused sewer capacity or the ongoing

judicial supervision of municipal affairs sought by plaintiff.

      As the trial court noted, in light of the Township having recaptured 77,900

gpd of unused sewer capacity from Merck, 18,425 gpd from Ryland, and 9,236


14
   There is no support in law for plaintiff's demand that Bellemead or Merck
transfer sewer capacity directly to plaintiff. The ordinance unequivocally
provides that holders of sewer capacity may not transfer capacity to other
property owners. Allocation of sewer capacity rests in the discretion of the
Township Committee, subject to the restraints established in legal precedents
and the township ordinance. In addition, the record contains no evidence that
plaintiff submitted a formal application for the development of its property or
that it secured approval for the development. Transfer of sewer capacity to
plaintiff would be premature in these circumstances.
                                                                            A-1826-18
                                        59
gpd from other property owners, along with the capacity reserved by the

Township to meet affordable housing obligations, there is an ample supply of

unused sewer capacity to support development in the Township. We trust

Township officials have conformed their policies and practices to the controlling

legal principles governing the exercise of their discretion with respect to the

recapture and allocation of sewer capacity. Of course, any property owner

aggrieved by a decision of the Township Defendants with respect to the

allocation of sewer capacity in the future may seek judicial relief as the need

arises.

                                      IV.

      Our careful review of the record revealed no grounds on which to reverse

the trial court's November 16, 2018 order denying plaintiff's motion for

attorney's fees and costs associated with the Township Defendants' delay in

moving for reconsideration of the February 2, 2017 summary judgment order.

      We have recognized that, in some circumstances, a trial court has the

inherent authority, independent of its authority granted under Rule 1:4-8, to

award attorney's fees for unreasonable litigation conduct. See e.g., Triffin v.

Automatic Data Processing, Inc., 394 N.J. Super. 237, 251 (App. Div. 2007)

("Separate and distinct from court rules and statutes, courts possess an inherent


                                                                           A-1826-18
                                      60
power to sanction an individual for committing a fraud on the court.").

However, "[e]ven assuming the existence of such an inherent power, it must be

exercised with restraint and discretion because of its potency." Dziubek v.

Schumann, 275 N.J. Super. 428, 439 (App. Div. 1994). "[T]he imposition of

such a sanction is generally not imposed under this power without a finding

generally that the attorney's conduct constituted or was tantamount to bad faith."

Id. at 440.

      We see no error in the trial court's conclusion that sanctions were not

warranted because the delay in the Township Defendants' moving for

reconsideration was attributable to a change of counsel and the necessity to

address plaintiff's demand for immediate payment of the interim award of

attorney's fees. The trial court acted well within its discretion when finding, in

effect, that the Township Defendants did not engage in bad faith.

      We also note that the February 2, 2017 order granting summary judgment

to plaintiff on its NJCRA claims was interlocutory. "By definition, an order that

'does not finally determine a cause of action but only decides some intervening

matter pertaining to the cause[,] and which requires further steps . . . to enable

the court to adjudicate the cause on the merits[,]' is interlocutory." Moon v.

Warren Haven Nursing Home, 182 N.J. 507, 512 (2005) (alterations in original)


                                                                            A-1826-18
                                       61
(quoting Black’s Law Dictionary 815 (6th ed. 1990)); see also Wein v. Morris,

194 N.J. 364 (2008). Plaintiff's claims for damages, attorney's fees, and costs

were unresolved at the time that the trial court entered the February 2, 2017

order granting summary judgment on plaintiff's NJCRA claims.

      A trial court "has the inherent power, to be exercised in its sound

discretion, to review, revise, reconsider and modify its interlocutory orders at

any time prior to the entry of final judgment." Johnson v. Cyklop Strapping

Corp., 220 N.J. Super. 250, 257 (App. Div. 1987). It was entirely appropriate

for the Township Defendants to move for reconsideration of the February 2,

2017 order prior to entry of a final judgment by the trial court.

                                        V.

      After the parties filed their briefs, we granted Bellemead's motion to

supplement the record with information establishing that on February 28, 2020,

plaintiff's property was sold by order of the bankruptcy trustee. SB Building

Associates Limited Partnership (SB), the sole member and equity interest holder

of plaintiff, challenged the validity of the sale, arguing that it was not sold "for

value," as required by federal law. On October 15, 2021, the Third Circuit

affirmed the District Court's dismissal of SB's challenge as moot. In re 388




                                                                              A-1826-18
                                        62
Route 22 Readington Realty Holdings, LLC, No. 20-2629 (3d Cir. Oct. 15,

2021). The court subsequently denied a petition for en banc review.

      After the sale of the property, Bellemead and Merck moved to dismiss as

moot plaintiff's appeal of the trial court orders granting summary judgment in

their favor. They argue plaintiff no longer has standing to assert its claims

because it no longer holds title to the property. The Township Defendants joins

the motion for the reasons argued by Bellemead and Merck, and also argues

plaintiff, as a bankrupt corporation, does not have standing to conti nue this

appeal.

      Standing requires a plaintiff to have: (1) "a sufficient stake in the outcome

of the litigation;" (2) "a real adverseness with respect to the subject matter;" and

(3) "a substantial likelihood [of] suffer[ing] harm in the event of an unfavorable

decision." In re Camden Cty., 170 N.J. 439, 449 (2002). Our courts "have

traditionally taken a generous view of standing in most contexts." In re: State

Contract A71188, 422 N.J. Super. 275, 289 (App. Div. 2011). "A financial

interest in the outcome is sufficient to confer standing." EnviroFinance Grp.,

LLC v. Evt'l Barrier Co., LLC, 440 N.J. Super. 325, 340 (App. Div. 2015).

      As explained above, Bellemead's tender of 11,260 gpd of sewer capacity

for use by plaintiff mooted any further claims for relief from Bellemead and


                                                                              A-1826-18
                                        63
Merck. On that ground, we affirmed the February 2, 2017 orders granting

summary judgment in favor of Bellemead and Merck on all claims asserted

against them. Their motion to dismiss the appeal is, therefore, dismissed as

moot.

        In addition, although plaintiff filed for bankruptcy protection, the

bankruptcy court authorized it to pursue this appeal. Reinstatement of the

February 2, 2017 order granting summary judgment to plaintiff on its NJCRA

claims allows it to pursue damages, attorney's fees, and costs on remand. Any

award plaintiff might achieve on remand will, presumably, inure to the benefit

of its bankruptcy estate for distribution as directed by the bankruptcy court, as

will the nearly one million dollars awarded to plaintiff in the January 12, 2018

order we reinstated.

        While plaintiff's pursuit of sewer capacity may have been mooted by its

loss of title to the property, the Township Defendants' violations of the NJCRA

occurred while plaintiff held title to the property. Its subsequent loss of the

property does not moot plaintiff's right to seek damages it suffered when the

Township Defendants thwarted its intended development of the property. We,

therefore, deny the Township Defendants' motion to dismiss this appeal for want

of standing.


                                                                           A-1826-18
                                      64
                                      VI.

      To the extent we have not specifically addressed any of plaintiff's

remaining contentions, we conclude they lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E). Because our decisions leave

some of plaintiff's claims unresolved, the November 16, 2018 final disposition

order is vacated.

      Affirmed in part, reversed in part, vacated in part, and remanded for

further proceedings consistent with this opinion. We do not retain jurisdiction.




                                                                          A-1826-18
                                      65